DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 02/28/2022 Non-Final Office Action, claims 1-19 were pending. Claims 1-9 were rejected. Claims 10-19 were withdrawn.
In the Applicant’s 08/22/2022 Reply, claims 1, 10, and 18 were amended. Claims 5 and 16 were canceled.
Claims 1-4, 6-15, and 17-19 remain pending. 

Remarks and Amendments
	Claims 1-4, 6, 8, and 9 were rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more:	

    PNG
    media_image1.png
    827
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    826
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    622
    media_image4.png
    Greyscale

	The Applicant amended the claims by incorporating the features of claim 5, which was not rejected under 35 U.S.C. 101, based on its inclusion of preservative, which confers a markedly different characteristic to the claimed nature based products, specifically to stability and shelf-life. This rejection is withdrawn.
Claims 1-9 were rejected under 35 U.S.C. 103 as obvious over (1) Quaglio, et al., Doctoral Thesis, “Bidens Pilosa L.: efeitos protetores na inflamacao intestinal,” Universidade Estadual Paulista, 2015; (2) NOW Solutions, CO10 Antioxidant Serum, retrieved from amazon.com/CoQ10-Antioxidant-Serum-Age-Defying-1-Fluid/dp/B0019LTKLO/ref=pd_lpo_3?
pd_rd_i=B0019LTKLO&psc=1, (08/24/2014); (3) SWT-7 L:  Technical Data Sheet, Supplied by Lucas Meyer Cosmetics (launched 04/10/2015); (4) De Groot, A., Clinics in Dermatology, 16:167 (1998):

    PNG
    media_image5.png
    497
    621
    media_image5.png
    Greyscale

	The Applicant amended the claims by specifying a range of swertia chirata extract, bidens pilosa extract, and preservative and argues the cited references fail to teach the claimed ranges. This rejection is withdrawn, as it failed to consider the newly added limitations. 

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as obvious over (1) Quaglio, et al., Doctoral Thesis, “Bidens Pilosa L.: efeitos protetores na inflamacao intestinal,” Universidade Estadual Paulista, 2015; (2) NOW Solutions, CO10 Antioxidant Serum, retrieved from amazon.com/CoQ10-Antioxidant-Serum-Age-Defying-1-Fluid/dp/B0019LTKLO/ref=pd_lpo_3?
pd_rd_i=B0019LTKLO&psc=1, (08/24/2014); (3) SWT-7 L:  Technical Data Sheet, Supplied by Lucas Meyer Cosmetics (launched 04/10/2015); (4) De Groot, A., Clinics in Dermatology, 16:167 (1998).
The specification describes a composition comprising bidens pilosa extract named Revinage, manufactured by Chemyunion containing bidens pilosa extract, as well as palm oil, cottonseed oil, and linseed oil. ([0025]). Revinage comprises a supercritical CO2 extract of bidens pilosa that contains phytol, palmitic acid (emulsifier), oleic acid (emulsifier), linoleic acid (emulsifier), and linolenic acid (emulsifier). (Quaglio, p. 14). NOW Solutions CoQ10 Antioxidant Serum offers a serum composition for firming skin comprising Revinage in addition to other ingredients including phenoxyethanol (preservative). (pp. 1, 5, 6). 
In addition, the specification describes a composition comprising swertia chirata extract, SWT-7, manufactured by Lucas Meyer Cosmetics. ([0025]). SWT-7 acts as an anti-aging agent and anti-wrinkle agent, used in lipsticks and anti-aging preparations, and is available in a liposoluble formulation comprising water, isopropyl palmitate, lecithin, and swertia chirata extract. (SWT-7 L:  Technical Data Sheet, Supplied by Lucas Meyer Cosmetics, launched 04/10/2015).
As in claims 1-4 and 6-9, it is obvious to combine Revinage and SWT-7 to produce another composition capable of treating wrinkles or aging skin. The motivation to combine flows logically from both Revinage and SWT-7 having been taught individually for treating wrinkles and aging skin. The only difference between this combination and the present claims lies in the ranges of each extract and preservative. However, differences in variables such as concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating such concentration is critical. No such evidence is presented in the present application. Rather, the Applicant is claiming a formulation containing ingredients previously known to treat skin, for the treatment of skin, with no indication of any differences in kind based on the claimed concentrations. 
Claim 6 also includes a masking agent. The addition of a masking agents to skincare product is obvious in order to hide undesirable odors undesirable odors and represents well-known practice in the industry. (See, e.g., De Groot, p. 176, col. 2, fourth paragraph). 

Conclusion
Claims 1-4, 6-15, and 17-19 remain pending.
Claims 1-4 and 6-9 are rejected.
Claims 10-14 and 16-19 are withdrawn
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655